Exhibit 10.20

 

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

AOL HOLDINGS LLC

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

 

Defined Terms

SECTION 1.01.   

Definitions

   1 SECTION 1.02.   

Terms and Usage Generally

   11

ARTICLE II

 

General Matters

SECTION 2.01.   

Formation

   12 SECTION 2.02.   

Name

   12 SECTION 2.03.   

Term

   12 SECTION 2.04.   

Registered Agent and Registered Office

   12 SECTION 2.05.   

Principal Place of Business

   12 SECTION 2.06.   

Purposes and Powers

   12 SECTION 2.07.   

Books and Records

   13

ARTICLE III

 

Members

SECTION 3.01.   

Members

   13 SECTION 3.02.   

Powers of Members

   13 SECTION 3.03.   

Membership Interests

   13 SECTION 3.04.   

Voting Rights

   14 SECTION 3.05.   

Liability of Members, Managers, Etc

   14

ARTICLE IV

 

Governance

SECTION 4.01.   

Board of Managers

   18 SECTION 4.02.   

Officers

   18 SECTION 4.03.   

Matters Requiring Google Consent

   18 SECTION 4.04.   

Successor Covenants

   20 SECTION 4.05.   

Termination

   20

 

i



--------------------------------------------------------------------------------

ARTICLE V

 

Capital Contributions; New Issuances; Preemptive Rights; Guarantee Fee

SECTION 5.01.   

Initial Capital Contributions

   20 SECTION 5.02.   

New Issuances of Equity Capital

   21 SECTION 5.03.   

Preemptive Rights

   21 SECTION 5.04.   

Guarantee Fee

   22

ARTICLE VI

 

Distributions; Assets Sales

SECTION 6.01.   

Distributions

   23 SECTION 6.02.   

Withholding

   23 SECTION 6.03.   

Asset Sales

   23

ARTICLE VII

 

Transfer of Membership Interests; Tag-Along Rights; Drag-Along Rights; Sale of
AOL Audience Business

SECTION 7.01.   

Transfer of Membership Interests Generally

   23 SECTION 7.02.   

Effect of Permitted Transfer

   24 SECTION 7.03.   

Securities Law Matters

   24 SECTION 7.04.   

Transfers by a Google Entity

   24 SECTION 7.05.   

Transfers by a Time Warner Entity

   25 SECTION 7.06.   

Company IPO; Distributions

   28

ARTICLE VIII

 

Transfers to Specified Purchasers; Buy-Out Rights and Related Matters

SECTION 8.01.   

Transfers to Specified Purchasers

   28 SECTION 8.02.   

Time Warner Change of Control

   29 SECTION 8.03.   

Google IPO Demand Right

   29 SECTION 8.04.   

Appraisal Process, etc

   30 SECTION 8.05.   

Company IPO; Distributions

   33

ARTICLE IX

 

Certain Other Matters

SECTION 9.01.   

Conversion of the Company to a Corporation

   33 SECTION 9.02.   

Sale of AOL

   33 SECTION 9.03.   

Dissolution

   33

 

ii



--------------------------------------------------------------------------------

SECTION 9.04.   

Liquidation

   33 SECTION 9.05.   

Resignation

   34 SECTION 9.06.   

Tax Matters

   34 SECTION 9.07.   

Google Information Rights

   34

ARTICLE X

 

Miscellaneous

SECTION 10.01.   

Notices

   36 SECTION 10.02.   

Failure to Pursue Remedies

   37 SECTION 10.03.   

Cumulative Remedies

   37 SECTION 10.04.   

Parties in Interest

   37 SECTION 10.05.   

Headings

   37 SECTION 10.06.   

Severability

   37 SECTION 10.07.   

Counterparts

   37 SECTION 10.08.   

Entire Agreement

   37 SECTION 10.09.   

Governing Law; Waiver of Jury Trial

   37 SECTION 10.10.   

Confidentiality

   38 SECTION 10.11.   

Amendments

   38 SECTION 10.12.   

Absence of Presumption

   39

SCHEDULES

     

Schedule A

  

Members, Percentage Interest and Membership Interest

  

EXHIBITS

     

Exhibit A

  

Form of Adoption Agreement

  

Exhibit B

  

Representations and Warranties

  

Exhibit C

  

Certificate

  

 

iii



--------------------------------------------------------------------------------

This Amended and Restated Limited Liability Company Agreement (this “Agreement”)
of AOL Holdings LLC, a Delaware limited liability company (the “Company”), is
dated as of [            ], 2006, among Time Warner Inc., a Delaware
corporation, Google Inc., a Delaware corporation (“Google”), AOL LLC, a Delaware
limited liability company (“AOL”), and TW AOL Holdings Inc., a Virginia
corporation (“NewCo”).

WHEREAS, the Company has been formed as a limited liability company under the
Delaware Limited Liability Company Act (6 Del. C. § 18 101, et seq.), as amended
from time to time (the “Delaware Act”), pursuant to the Certificate of
Formation, as filed in the office of the Secretary of State of the State of
Delaware, and is currently governed by the Limited Liability Company Agreement
of the Company, dated as of February 8, 2006 (the “Original Agreement”), entered
into by Time Warner Inc., a Delaware corporation;

WHEREAS the Initial Members have entered into a Contribution Agreement; and

WHEREAS the Initial Members desire to enter into this Agreement to set forth
certain agreements relating to the ownership, management and operation of the
Company.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby continue the
Company pursuant to and in accordance with the Delaware Act, as provided herein,
and hereby agree to amend and restate the Original Agreement as follows:

ARTICLE I

Defined Terms

SECTION 1.01. Definitions. Unless the context otherwise requires, the terms
defined in this Article I shall, for the purposes of this Agreement, have the
meanings herein specified.

“Additional Member” shall have the meaning set forth in Section 3.01(b).

“Additional Membership Interests” shall mean any Membership Interests that are
acquired after the initial capital contributions made by the Initial Members
pursuant to the Contribution Agreement.

“Adoption Agreement” shall mean an agreement, substantially in the form of
Exhibit A, confirming the agreement of a Person to be bound by the terms and
provisions of this Agreement.

 

1



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or through one or more intermediaries, controls, is controlled by or is
under common control with, the specified Person. As used in this definition, the
term “control” (including with correlative meanings, “controls”, “controlled by”
and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through
ownership of securities or partnership, membership, limited liability company,
or other ownership interests, by contract or otherwise. For purposes of this
Agreement, neither the Company nor any entity controlled, directly or
indirectly, by the Company shall be an Affiliate of any Member.

“Agreement” shall have the meaning set forth in the preamble hereof.

“AOL” shall mean AOL LLC, a Delaware limited liability company.

“AOL Entity” shall mean the Company and any direct or indirect subsidiary of the
Company.

“Audience Business” shall mean the business unit of AOL that develops, programs
and markets content, tools and services for users of the web sites, portals and
services comprising the AOL Network and earns revenue primarily through selling
online advertising on the AOL Network as well as from selling advertisements on
third party web sites through Advertising.com’s network and through other
relationships with third party web sites. The AOL Network is an online network
that is comprised of a variety of websites, portals and services including the
AOL service, low cost ISP services, AOL.com, AIM, Moviefone, MapQuest, ICQ and
Netscape.com.

“Audience Business Transfer” shall mean the Transfer of all or substantially all
of the assets comprising the Audience Business or the Transfer of at least 95%
of the Equity Interests of any AOL Entity which holds all or substantially all
of the assets comprising the Audience Business; provided, however, that the
Transfer of (i) all or substantially all the assets of AOL or the Company or
(ii) any Equity Interests in the Company shall not be deemed to be an “Audience
Business Transfer”.

“Board of Managers” shall have the meaning set forth in Section 4.01(a).

“Business Day” shall mean any day other than (a) a Saturday or Sunday and
(b) any day on which banks located in New York City are authorized or required
by applicable law to be closed for the conduct of regular banking business.

“Certificate of Formation” shall mean the Certificate of Formation of the
Company and any and all amendments thereto and restatements thereof filed on
behalf of the Company with the office of the Secretary of State of the State of
Delaware pursuant to the Delaware Act.

“Change of Control” shall mean the occurrence of any of the following events:
(a) a Person or “group” (within the meaning of Section 13(d) and 14(d) of the
Exchange Act) acquiring or having beneficial ownership of securities having a
majority of

 

2



--------------------------------------------------------------------------------

the ordinary voting power of Time Warner or (b) the sale of all or substantially
all of the assets of Time Warner.

“Change of Control Demand Notice” shall have the meaning set forth in
Section 8.02.

“Change of Control Notice” shall have the meaning set forth in Section 8.02.

“Change of Control Transaction” shall have the meaning set forth in
Section 8.02.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Company” shall have the meaning set forth in the preamble hereof.

“Company IPO Notice” shall have the meaning set forth in Section 8.03.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income of the
Company and its subsidiaries for such period plus, without duplication and to
the extent reflected as a charge in the statement of such Consolidated Net
Income of the Company and its subsidiaries for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness, (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) any extraordinary, unusual or non-recurring non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), and
(f) minority interest expense in respect of preferred stock of subsidiaries of
the Company, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income and
(b) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), all as determined on a consolidated basis.

“Consolidated Leverage Ratio” shall mean, as at the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication (a) the income (or deficit) of any Person accrued
prior to the date it becomes a subsidiary of the Company or is merged into or
consolidated with the Company or any of its subsidiaries or that such other
Person’s assets are acquired by the Company or any of its subsidiaries, (b)

 

3



--------------------------------------------------------------------------------

the income (or deficit) of any Person in which the Company or any of its
subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or its subsidiaries in the form of
dividends or similar distributions and (c) the undistributed earnings of any
subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary is not at the time
permitted by the terms of its charter or any agreement or instrument, judgment,
decree, order, statute, rule, governmental regulation or other requirement of
law applicable to such subsidiary.

“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of Indebtedness of the Company and its subsidiaries minus (a) the
aggregate principal amount of any such Indebtedness that is payable either by
its terms or at the election of the obligor in equity securities of the Company
or the proceeds of options in respect of such equity securities and (b) the
aggregate amount of cash and cash equivalents held by the Company or any of its
subsidiaries in excess of $38,000,000, all determined on a consolidated basis in
accordance with GAAP.

“Contribution Agreement” shall mean the Contribution Agreement dated as of
[            ], among Time Warner, Google and America Online, Inc., as amended
from time to time.

“Definitive Agreements” shall mean the following agreements entered pursuant to
the Letter Agreement:

(i) the Web Search Services Agreement dated May 1, 2002 between Google and AOL,
as amended by Amendment Number One dated July 3, 2002, Amendment Number Two
dated October 1, 2003, Amendment Number Three dated April 7, 2004, Amendment
Number Four dated June 2, 2004, Amendment Number Five dated November 29, 2004,
Amendment Number Six dated February 28, 2005, Seventh Amendment to the Web
Services Agreement dated March 28, 2005, the Eighth Amendment to Web Search
Services Agreement dated March 31, 2005 and Amendment Number Nine dated
                    , 2006 (the “Web Search Agreement”);

(ii) the Marketplace Agreement dated                     , 2006 between Google
and AOL;

(iii) the Display Advertising Agreement dated                     , 2006 between
Google and AOL;

(iv) the Distribution and Marketing Agreement dated                     , 2006
between Google and AOL;

(v) the Instant Messaging Development and Distribution Agreement dated
                    , 2006 between Google and AOL;

(vi) the Amended and Restated Interactive Marketing Agreement dated October 1,
2003, as amended (the “IMA”) as amended previously by that certain First
Amendment to the IMA dated December 15, 2003, the Second Amendment to IMA dated

 

4



--------------------------------------------------------------------------------

March 30, 2004, the Third Amendment to Amended end Restated Interactive
Marketing Agreement dated April 7, 2004, the Fourth Amendment to IMA dated
June 1, 2004, the Fifth Amendment to IMA dated June 14, 2004, the Addendum One
to the Second Amendment to IMA dated October 5, 2004, the Sixth Amendment to IMA
dated December 17, 2004, the Seventh Amendment to IMA dated March 28, 2005, the
Eighth Amendment to IMA dated April 28, 2005, the Ninth Amendment to IMA dated
December 15, 2005 and the Tenth Amendment to IMA dated                     ,
2006;

(vii) the Interactive Marketing Agreement dated October 15, 2004 between AOL
(UK) Limited, AOL Deutschland GmbH & Co KG, AOL France SNC, Google Ireland
Limited and Google, Inc. as amended by a letter agreement dated January 11,
2005, the Second Amendment dated May 12, 2005, the Third Amendment dated
June 15, 2005, the Fourth Amendment dated September 30, 2005 and the Fifth
Amendment dated                     , 2006;

(viii) the Video Search Agreement dated                     , 2006 between
Google and AOL; and

(ix) the Cooperation Agreement dated                     , 2006 between Google
and Time Warner.

The term Definitive Agreements shall also include the following agreement when
executed by AOL and Google: the agreement contemplated by the WiFi term sheet
attached as Exhibit E to the Letter Agreement. In all cases, the term Definitive
Agreements shall also include any amendments to the agreements listed above that
are entered into by Google and AOL following the date of this Agreement.

“Delaware Act” shall have the meaning set forth in the preamble hereof.

“Distributions” shall mean distributions of cash or other property made by the
Company with respect to the Membership Interests.

“Drag Along Notice” shall have the meaning set forth in Section 7.05(c).

“Drag Along Portion” shall mean, with respect to any Google Entity, the number
of Membership Interests held by such Google Entity multiplied by a fraction, the
numerator of which is the number of Membership Interests proposed to be sold by
the Time Warner Entities in a Drag Along Sale pursuant to Section 7.05(c) and
the denominator of which is the total number of Membership Interests then held
by all Time Warner Entities.

“Drag Along Sale” shall mean one or more Time Warner Entities propose to
Transfer any Membership Interests representing more than 50% of all of the
Membership Interests to any Person(s) that are not Affiliates of Time Warner
(other than in connection with an Excluded Distribution), but excluding a
transaction that is subject to the provisions of Section 8.01.

“Eligible Exchange” means either the New York Stock Exchange or the Nasdaq
National Market.

 

5



--------------------------------------------------------------------------------

“Equity Interest” shall have the meaning set forth in Section 8.01(a).

“Equity Security” of a Person means any capital stock of such Person (including
stock of a Person that is a corporation or a limited liability company interest
or membership interest in a Person that is a limited liability company) and any
security convertible into, exercisable for or exchangeable for capital stock of
such Person, or any other right to acquire capital stock or any other Equity
Security of such Person.

“Exchange Act” shall mean the United States Securities Exchange Act of 1934.

“Excluded Distribution” shall mean a distribution (by pro rata distribution or
dividend, by exchange offer/”split-off” or by any comparable means) of direct or
indirect Equity Interests of the Company or Conversion Stock (as defined in the
Google Registration Rights Agreement) to the holders of Time Warner common stock
or the holders of capital stock of any parent entity of Time Warner.

“Fair Market Value” of the aggregate Membership Interests held by all Google
Entities shall be computed based on the estimated trading price of one share of
common stock of the Company assuming (a) the conversion of the Company to a
corporation in accordance with Section 9.01, (b) the initial public offering of
the Company, (c) the full distribution to the public of the common stock of the
Company held by all Google Entities and (d) the establishment of a settled
trading market therefor on an Eligible Exchange. In determining the foregoing:
(i) the financial impact of the Company’s commercial agreements with the Members
will be taken into consideration; (ii) there will be no discount included in any
such valuation as a result of the illiquidity of the common stock or Membership
Interests, as applicable, assumed distributed to the public as described in
clause (c) above; (iii) there will be no discount included in any such valuation
as a result of any breaches of Section 4.03; (iv) in the case of a transaction
contemplated by Section 8.01, any applicable control premium that is paid or
payable in the transaction will be considered (and applied to a pro rata portion
of such Membership Interests based on the total number of Equity Interests
proposed to be Transferred to a Specified Purchaser (calculated as a percentage
of the total number of Equity Interests held by the Time Warner Entities);
(v) in the case of a transaction contemplated by Section 8.01, the implied or
stipulated value of the Membership Interests from the terms of the transaction
will be considered but shall not be determinative; and (vi) the effects, if any,
of any TW Guarantee Obligations will not be considered.

“Financial Investor” shall mean any Person that (a) has no contractual
relationship with AOL or any subsidiary of AOL that accounted for more than 1%
of the consolidated gross revenues of AOL and its consolidated subsidiaries for
the preceding fiscal year, (b) does not conduct (and has no Affiliate which
conducts) any business that engages in substantial competition with AOL or any
subsidiary of AOL, which business accounted for more than 1% of the consolidated
gross revenues of AOL and its consolidated subsidiaries for the preceding fiscal
year, (c) does not conduct (and has no Affiliate which conducts) any business
that engages in substantial competition with Time Warner or any subsidiary of
Time Warner, which business accounted for more than 10% of

 

6



--------------------------------------------------------------------------------

the consolidated gross revenues of Time Warner and its consolidated subsidiaries
for the preceding fiscal year and (d) is an institutional investor specified in
Exchange Act Rule 13d-1(b)(1)(ii) or is a Professional Investor.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Google Consent” shall mean the written consent of the Google Entities that are
Members holding a majority of the Membership Interests held by all Google
Entities.

“Google Designee” shall have the meaning set forth in Section 8.04(a).

“Google Entity” shall mean (a) Google, (b) any Person to whom any Google Entity
Transfers all or any part of its Membership Interests in accordance with
Section 7.04(a) and (c) any Person to whom any Google Entity Transfers all or
any part of its Membership Interests in accordance with Section 7.04(b), in each
case for so long as such Google Entity holds any Membership Interests.

“Google Registration Rights Agreement” shall mean the registration rights
agreement between Google and the Company, dated as of the date hereof.

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Indebtedness” shall have the meaning given such term in that certain Amended
and Restated Five-year Credit Agreement, dated as of July 8, 2002, and amended
and restated as of February 17, 2006 (the “Credit Agreement”), among Time
Warner, and Time Warner International Finance Limited, a company organized under
the laws of the United Kingdom, the several banks and other financial
institutions from time to time parties to such agreement, Bank of America, N.A.
and BNP Paribas, as co-syndication agents, The Bank of Tokyo-Mitsubishi UFJ LTD.
New York Branch and Deutsche Bank AG New York Branch, as co-documentation agents
and Citibank, N.A., as administrative agent, without regard to any amendments,
restatements, modifications, supplements or replacements after February 17,
2006; provided, however, that the parenthetical with respect to Restricted
Subsidiaries (as defined in the Credit Agreement) in clause (g) of the
Indebtedness definition in the Credit Agreement (relating to Guarantee
Obligations (as defined in the Credit Agreement)) shall not apply for purposes
of this definition.

“Initial Members” shall mean Time Warner, NewCo and Google.

“Intermediate Subsidiary” shall mean any direct or indirect subsidiary of Time
Warner that directly or indirectly holds any Membership Interests.

 

7



--------------------------------------------------------------------------------

“Letter Agreement” shall mean the letter agreement (and attached term sheets),
dated as of December 20, 2005, among Time Warner Inc., Google Inc., and America
Online, Inc., as amended.

“Manager” shall have the meaning set forth in Section 4.01(b).

“Member” shall mean any Initial Member and any Additional Member until such
Initial Member or Additional Member, as applicable, ceases to be a Member of the
Company in accordance with the terms of this Agreement.

“Membership Interest” shall mean a unit of limited liability company interest in
the Company.

“Participation Notice” shall have the meaning set forth in Section 5.03.

“Percentage Interest” of any Member shall mean the product of the quotient of
the number of Membership Interests held by such Member divided by the total
number of outstanding Membership Interests multiplied by 100.

“Person” shall mean any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company or
other legal entity or organization.

“Professional Investor” shall mean any entity that is commonly referred to as a
“private equity fund” or a “venture capital firm”. This definition is intended
to apply to any entity that (i) qualifies under an exclusion from the definition
of “investment company” under Section 3(c)(1) or 3(c)(7) of the Investment
Company Act of 1940, (ii) is intended to be of limited duration and (iii) is
primarily in the business of using capital to purchase assets, businesses or
securities with the intention of profiting (or enabling its general or limited
partners, members or shareholders to profit) from the resale of such assets,
businesses or securities or, in the case of non-controlling investments, from
distributions from entities in which such non-controlling investments are made.

“Qualified Public Offering” shall mean the closing of a bona fide, firm
commitment, underwritten public offering of common stock of the Company
(following conversion of the Company to a corporation pursuant to the terms of
Section 9.01) pursuant to an effective registration statement under the
Securities Act; provided, however, that (a) the shares of common stock issued in
such offering are (following consummation of such offering) registered on or
listed for trading on, as applicable, an Eligible Exchange and (b) if such
public offering is an offering of common stock of the Company that is initiated
by the Company (and not the subject of a Demand Registration pursuant to
Section 2.1 of the Google Registration Rights Agreement that is not deemed to be
a Company Registration pursuant to Section 2.2(e) of the Google Registration
Rights Agreement), the number of shares of common stock sold in such offering
shall be equal to or greater than 10% of the issued and outstanding shares of
common stock immediately following consummation of such offering.

 

8



--------------------------------------------------------------------------------

“Qualified Distribution” shall mean the closing of the distribution (by pro rata
distribution or dividend, by exchange offer/”split-off” or by any comparable
means) of at least 80% of common stock of the Company (following conversion of
the Company to a corporation pursuant to the terms of Section 9.01) to the
public holders of the common stock of Time Warner; provided, however, that the
shares of common stock so distributed are (upon consummation of such
distribution) registered on or listed for trading on, as applicable, an Eligible
Exchange.

“Registration Statement” shall have the meaning set forth in Section 8.04(d).

“Securities Act” shall mean the United States Securities Act of 1933.

“Specified Purchaser” shall mean any “Named Competitor” as defined in any
relevant Definitive Agreement.

“Specified Purchaser Notice” shall have the meaning set forth in
Section 8.01(b).

“Subscription Notice” shall have the meaning set forth in Section 5.03(a).

“Subscription Period” shall have the meaning set forth in Section 5.03(a).

“Successor Covenants” shall have the meaning set forth in Section 4.04.

“Tag Along Notice” shall have the meaning set forth in Section 7.05(b).

“Tag Along Portion” of a Time Warner Entity or Google Entity, as applicable,
participating in a Tag Along Sale shall mean the product of:

 

9



--------------------------------------------------------------------------------

(a) the aggregate number of Membership Interests proposed to be sold in a Tag
Along Sale pursuant to Section 7.05(b), multiplied by

(b) a fraction, the numerator of which is the number of Membership Interests
held by a participating Time Warner Entity or participating Google Entity, as
the case may be, and the denominator of which is the aggregate number of
Membership Interests then held by all Time Warner Entities and all Google
Entities.

The Google Entities may reallocate their respective Tag Along Portions among
each other in their discretion. The Time Warner Entities may reallocate their
respective Tag Along Portions among each other in their discretion.

“Tag Along Sale” shall mean a Time Warner Entity proposes to Transfer any
Membership Interests to any Person that is not an Affiliate of Time Warner
(other than in connection with an Excluded Distribution).

“Term Sheet Agreements” means the following agreements reflected in (a) the WiFi
term sheet attached as Exhibit E to the Letter Agreement; (b) the content
availability term sheet attached as Exhibit H to the Letter Agreement; and
(c) the video term sheet attached as Exhibit J to the Letter Agreement;
provided, however, that if any of the foregoing term sheets is reduced to a
written agreement that is executed by AOL and Google as contemplated by the
Letter Agreement, such term sheet shall no longer be a “Term Sheet Agreement”.

“Time Warner” shall mean Time Warner Inc., a Delaware corporation, unless and
until any of the following events occur: (a) any Person the common stock of
which is registered under Section 12 of the Exchange Act becomes the beneficial
owner of more than 50% of the total outstanding equity interests of Time Warner
Inc. and Time Warner Inc. ceases to have its common stock registered under the
Exchange Act and listed on a national securities exchange, in which case “Time
Warner” shall mean such Person, (b) Time Warner Inc. consolidates with or merges
with or into, or Transfers all or substantially all its assets to, any Person
the common stock of which is registered under Section 12 of the Exchange Act, in
which case “Time Warner” shall mean such Person, or (c) Time Warner Inc.
Transfers all (but not less than all) of its equity interests in the Company,
directly or indirectly, to any Person the common stock of which is registered
under Section 12 of the Exchange Act, in which case “Time Warner” shall mean
such Person.

“Time Warner Designee” shall have the meaning set forth in Section 8.04(a).

“Time Warner Entity” shall mean (a) NewCo, (b) Time Warner, (c) any Affiliate of
Time Warner to whom any Time Warner Entity Transfers all or any part of its
Membership Interests in accordance with Section 7.05(a) and (d) any Intermediate
Subsidiary, in each case for so long as any such Time Warner Entity holds,
directly or indirectly, any Membership Interests.

 

10



--------------------------------------------------------------------------------

“Time Warner Registration Rights Agreement” shall mean the registration rights
agreement between Time Warner and the Company, dated as of the date hereof.

“Time Warner Share Price” shall mean, for a particular date, the average VWAP of
Time Warner common stock for the 20 consecutive Trading Days immediately
preceding such date.

“Transfer” shall mean any sale, assignment, transfer or other disposition,
direct or indirect, by operation of law or otherwise.

“Trading Day” shall mean, for a particular equity security, a day on which
trading prices for such equity security are quoted on the Eligible Exchange on
which such equity security is traded.

“TW Guarantee Obligation” shall mean any guarantee by an AOL Entity of any
Indebtedness, liabilities or obligations payable or performable by Time Warner
or any Affiliate of Time Warner (other than an AOL Entity or any Person
controlled by an AOL Entity), including without limitation any assurance,
agreement, letter of responsibility, letter or awareness, undertaking or
arrangement given by any such AOL Entity to an obligee of Time Warner or any
Affiliate of Time Warner (other than an AOL Entity or any Person controlled by
an AOL Entity) with respect to the payment or performance of an obligation by,
or the financial condition of, Time Warner or any Affiliate of Time Warner
(other than an AOL Entity or any Person controlled by an AOL Entity) whether
direct or indirect or contingent.

“VWAP” means, for any Trading Day, the volume weighted average price of the Time
Warner common stock for such Trading Day on the Eligible Exchange on which such
common stock is then listed or quoted (and if such common stock is listed on
more than one Eligible Exchange, then the Eligible Exchange on which the 30-day
trailing volume is greater) as reported by Bloomberg Financial L.P. (calculated
by taking the weighted average of the prices of each trade on a Trading Day on
such Eligible Exchange and based on a Trading Day from 9:30 a.m. Eastern Time to
4:00 p.m. Eastern Time).

SECTION 1.02. Terms and Usage Generally. All references herein to an “Article”,
“Section” or “Schedule” shall refer to an Article or a Section of, or a Schedule
to, this Agreement. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”. The words “hereto”, “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein shall mean such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver

 

11



--------------------------------------------------------------------------------

or consent in writing and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns.

ARTICLE II

General Matters

SECTION 2.01. Formation. (a) Pursuant to the provisions of the Delaware Act, the
Company was formed on February 8, 2006, by the filing in the Office of the
Secretary of State of the State of Delaware of a Certificate of Formation (which
filing is hereby approved and ratified in all respects).

(b) Each officer of the Company appointed by the Board of Managers pursuant to
Section 4.02 is hereby designated as an “authorized person”, within the meaning
of Section 18-201 of the Delaware Act, to execute, deliver and file, or cause
the execution, delivery and filing of, all certificates, notices or other
instruments (and any amendments and/or restatements thereof) required or
permitted by the Delaware Act to be filed in the office of the Secretary of
State of the State of Delaware and any other certificates, notices or other
instruments (and any amendments or restatements thereof) necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.

SECTION 2.02. Name. The name of the Company shall be “AOL Holdings LLC”. Without
the need to amend this Agreement, the Board of Managers may change the name of
the Company from time to time in its sole discretion.

SECTION 2.03. Term. The term of the Company commenced on February 8, 2006, with
the filing of the Certificate of Formation in the office of the Secretary of
State of the State of Delaware, and shall continue perpetually unless the
Company is dissolved pursuant to Section 9.03.

SECTION 2.04. Registered Agent and Registered Office. The Company’s registered
agent for service of process shall be Corporation Service Company, and the
address of the registered agent and the address of the registered office of the
Company in the State of Delaware shall be 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808. Such registered agent and such registered office may
be changed from time to time by the Board of Managers.

SECTION 2.05. Principal Place of Business. As of the date of this Agreement, the
principal place of business of the Company shall be located in Dulles, Virginia.
Thereafter, the principal place of business of the Company shall be in such
location as the Board of Managers may designate from time to time.

SECTION 2.06. Purposes and Powers. The Company is formed for the object and
purpose of, and the nature of the business to be conducted and promoted by the
Company is, engaging in any act or activity for which limited liability
companies may be formed under the Delaware Act. The Company shall have the power
and authority to take

 

12



--------------------------------------------------------------------------------

any and all actions necessary, appropriate, proper, advisable, incidental or
convenient to or for the furtherance of the purposes set forth in this
Section 2.06.

SECTION 2.07. Books and Records. At all times during the continuance of the
Company, the Company shall maintain or cause to be maintained proper and
complete books and records in which shall be entered fully and accurately all
transactions and other matters relating to the Company’s business in the detail
and completeness customary and usual for businesses of the type engaged in by
the Company.

ARTICLE III

Members

SECTION 3.01. Members. (a) Upon the execution of this Agreement, the sole
Members of the Company shall be the Initial Members. Following the execution of
this Agreement, no Person shall be admitted as a Member and no Additional
Membership Interests shall be issued by the Company except as expressly provided
in this Agreement.

(b) After the date of this Agreement, a Person shall only be admitted as a
Member (such Person, an “Additional Member”) if such Person is (i) a permitted
transferee of a Membership Interest in accordance with Article VII or
(ii) issued any Membership Interests in accordance with Section 5.02.

(c) The name and mailing address of each Member, its Percentage Interest and the
number of Membership Interests held by such Member shall be listed on
Schedule A. An officer designated by the Board of Managers pursuant to
Section 4.02 shall update Schedule A from time to time as necessary to
accurately reflect changes in the Membership Interest and Percentage Interest of
any Member to reflect the consummation of any action taken in accordance with
this Agreement. Any amendment or revision to Schedule A made to reflect an
action taken in accordance with this Agreement shall not be deemed an amendment
to this Agreement. Any reference in this Agreement to Schedule A shall be deemed
to be a reference to Schedule A as amended and in effect from time to time. The
Company shall provide the Members with any amendment or revision of Schedule A
(including any subsequent amendments or revisions thereto) within three days of
such amendment or revision.

SECTION 3.02. Powers of Members. Members shall not have the authority to
transact any business in the Company’s name or bind the Company by virtue of
their status as Members.

SECTION 3.03. Membership Interests. (a) The Membership Interests shall for all
purposes be personal property in accordance with Section 18-701 of the Delaware
Act. No holder of a Membership Interest or Member shall have any interest in
specific Company assets, including any assets contributed to the Company by such
Member as part of any capital contribution. Each Member waives any and all
rights that it may have to maintain an action for partition of the Company’s
property.

 

13



--------------------------------------------------------------------------------

(b) Each Membership Interest shall have the same rights and privileges and shall
rank equally and be identical in all respects as to all matters. Membership
Interests may be divided into partial Membership Interests and shall constitute
one class. Subject to the authority of the Board of Managers as set forth in
this Agreement, each Membership Interest shall represent a right to
Distributions, in each case in accordance with this Agreement and the Delaware
Act.

(c) All Membership Interests shall be evidenced by certificates in accordance
with Section 18-702 of the Delaware Act, substantially in the form of Exhibit C
or such other form approved by the Board of Managers.

SECTION 3.04. Voting Rights. (a) Subject to Sections 4.03 and 7.04(b), no Member
shall have any voting rights except in connection with (a) the designation and
removal of Managers in accordance with Section 4.01(b), (b) the dissolution of
the Company in accordance with Section 9.03 and (c) any amendment of this
Agreement in accordance with Section 10.11. The Members shall vote together as a
single class on all matters on which they are specifically entitled to vote
pursuant to this Agreement, and each Member shall be entitled to one vote for
each Membership Interest held by such Member (and a partial vote for any partial
Membership Interest). The Company shall provide written notice to all Members of
any meeting at which a vote will be held at least five Business Days prior
thereto, which notice shall describe the business to be considered, the actions
to be taken and the matters to be voted on at the meeting in reasonable detail.
At any meeting of the Members, the presence, in person or by proxy, of Members
holding a majority of the outstanding Membership Interests shall constitute a
quorum. If any business considered, action taken or matter voted on was not
described in the written notice provided to all Members of such meeting, within
three Business Days of such meeting the Company shall provide written notice to
the Members describing in reasonable detail such business consideration taken or
matter voted on. Any action permitted or required to be taken by the Members may
be taken without a meeting, without prior notice and without a vote if a consent
or consents in writing, setting forth the action so taken, shall be signed by
Members holding a majority of the outstanding Membership Interests. Within three
Business Days of taking of action by Members without a meeting by less than
unanimous written consent, the Company shall provide written notice of the
taking of such action to those Members who have not consented in writing to the
taking of such action, which notice shall describe the actions taken in
reasonable detail.

(b) Notwithstanding Section 3.04(a), a Member that is a Financial Investor that
was Transferred Membership Interests pursuant to Section 7.04(b) shall not have
any right to consent to any action under Section 4.03, nor shall any such
Financial Investor be considered a “Google Entity” for purposes of the
definition of “Google Consent”, unless such Financial Investor was Transferred
20% or more of the Membership Interests then held by all Google Entities
pursuant to Section 7.04(b).

SECTION 3.05. Liability of Members, Managers, Etc. (a) Except to the extent
provided in the Delaware Act, none of the Members or any Manager shall have any
personal liability for the debts, obligations or liabilities of the Company.

 

14



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law (including Section 18-1101
of the Delaware Act), notwithstanding any other provision of this Agreement or
otherwise of applicable law, including any in equity or at law, no Member,
Manager, officer or employee of the Company (collectively, the “Covered
Persons”), shall have any fiduciary duty to the Company, the Members or the
Managers (or any other person or entity bound by this Agreement) by reason of
this Agreement or the Company or in its capacity as a Covered Person, except
that a Covered Person shall be subject to the implied contractual covenant of
good faith and fair dealing and (to the extent expressly specified herein or
therein) to the covenants and express obligations set forth in this Agreement,
the Contribution Agreement, the Google Registration Rights Agreement and the
Time Warner Registration Rights Agreement. To the fullest extent permitted by
applicable law (including Section 18-1101 of the Delaware Act), no Member or
Manager shall be liable, including under any legal or equitable theory of
fiduciary duty or other theory of liability, to the Company, any Member, any
Manager or any other person or entity bound by this Agreement for any losses,
claims, damages or liabilities incurred by reason of any act or omission
performed or omitted by such Member or Manager in its capacity as a Member or
Manager, except that (i) a Member or Manager shall be liable for any act or
omission that constitutes a violation of the implied contractual covenant of
good faith and fair dealing and (ii) a Member shall be liable for any breach by
such Member of the covenants and express obligations set forth in this
Agreement, the Contribution Agreement, the Google Registration Rights Agreement
or the Time Warner Registration Rights Agreement. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities of a Member or Manager otherwise existing at law or in equity, are
agreed by the parties hereto to replace such other duties and liabilities of
such Member or Manager. A Member or Manager shall be fully protected in relying
in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any Person as to
matters which such Member or Manager reasonably believes are within such
Person’s professional or expert competence.

(c) (i) Each Person who was or is made a party or is threatened to be made a
party to or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that he
is or was a Member, Manager or officer of the Company or is or was serving at
the request of the Company as a director, officer, employee or agent of another
limited liability company or of a corporation, partnership, joint venture, trust
or other enterprise, including service with respect to an employee benefit plan
(hereinafter an “Indemnitee”), whether the basis of such proceeding is alleged
action in an official capacity as a Member, Manager, director, officer, employee
or agent or in any other capacity while serving as a Member, Manager, director,
officer, employee or agent, shall be indemnified and held harmless by the
Company if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful, against all
expense, liability and loss (including attorneys’ fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid in settlement) reasonably incurred or
suffered by such Indemnitee in connection therewith; provided, however, that
except as provided in Section 3.05(e) with respect to proceedings to enforce
rights to indemnification, the Company shall indemnify any such Indemnitee in
connection with a proceeding (or

 

15



--------------------------------------------------------------------------------

part thereof) initiated by such Indemnitee only if such proceeding (or part
thereof) was authorized by the Board of Managers. In addition, no Member shall
be entitled to be indemnified if any such expense, liability or loss was caused
by a breach by such Member of the covenants and express obligations set forth in
this Agreement, the Contribution Agreement, the Google Registration Rights
Agreement or the Time Warner Registration Rights Agreement.

(ii) The Company shall indemnify any Indemnitee who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the Company to procure a judgment in its favor by
reason of the fact that the Indemnitee is or was an Indemnitee, against expenses
(including attorneys’ fees) actually and reasonably incurred by the Indemnitee
in connection with the defense or settlement of such action or suit if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, except
that no indemnification shall be made in respect of any claim, issue or matter
as to which the Indemnitee shall have been adjudged to be liable to the Company
unless and only to the extent that the Delaware Court of Chancery or the court
in which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, such Indemnitee is fairly and reasonably entitled to indemnity for
such expenses which the Delaware Court of Chancery or such other court shall
deem proper.

(d) The right to indemnification conferred in Section 3.05(c) shall include the
right to be paid by the Company the expenses (including attorney’s fees)
incurred in defending any such proceeding in advance of its final disposition;
provided, however, that an advancement of expenses incurred by an Indemnitee
shall be made only upon delivery to the Company of an undertaking, by or on
behalf of such Indemnitee, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that such Indemnitee is not entitled to be indemnified
for such expenses under this Section 3.05(d) or otherwise. Such undertaking
shall be an unlimited, unsecured general obligation of an Indemnitee, and shall
be accepted without reference to such Indemnitee’s ability to make repayment.
The rights to indemnification and to the advancement of expenses conferred in
Section 3.05(c) and this Section 3.05(d) shall be contract rights and such
rights shall continue as to an Indemnitee who has ceased to fall within the
definition of “Indemnitee” and shall inure to the benefit of the Indemnitee’s
heirs, executors and administrators. Any repeal or modification of any of the
provisions of this Section 3.05 shall not adversely affect any right or
protection of an Indemnitee existing at the time of such repeal or modification.

(e) If a claim under Section 3.05(c) or 3.05(d) is not paid in full by the
Company within 60 calendar days after a written claim has been received by the
Company, except in the case of a claim for an advancement of expenses, in which
case the applicable period shall be 20 calendar days, the Indemnitee may at any
time thereafter bring suit against the Company to recover the unpaid amount of
the claim. If successful in whole or in part in any such suit, or in a suit
brought by the Company to recover an advancement of expenses pursuant to the
terms of an undertaking, the Indemnitee shall also be entitled to be paid the
expenses of prosecuting or defending such suit. In (i) any suit brought by the

 

16



--------------------------------------------------------------------------------

Indemnitee to enforce a right to indemnification hereunder (but not in a suit
brought by the Indemnitee to enforce a right to an advancement of expenses) it
shall be a defense that, and (ii) any suit brought by the Company to recover an
advancement of expenses pursuant to the terms of an undertaking, the Company
shall be entitled to recover such expenses upon a final adjudication that, the
Indemnitee has not met the applicable standard for indemnification set forth in
Sections 3.05(c) and 3.05(d). Neither the failure of the Company (including its
Board of Managers, independent legal counsel, or its Members) to have made a
determination prior to the commencement of such suit that indemnification of the
Indemnitee is proper in the circumstances because the Indemnitee has met the
standard of conduct for entitlement to indemnification, nor an actual
determination by the Company (including its Board of Managers, independent legal
counsel, or its Members) that the Indemnitee has not met the standard of conduct
for entitlement to indemnification, shall create a presumption that the
Indemnitee has not met such standard of conduct or, in the case of such a suit
brought by the Indemnitee, be a defense to such suit. In any suit brought by the
Indemnitee to enforce a right to indemnification or to an advancement of
expenses hereunder, or brought by the Company to recover an advancement of
expenses pursuant to the terms of an undertaking, the burden of proving that the
Indemnitee is not entitled to be indemnified, or to such advancement of
expenses, under this Section 3.05 or otherwise shall be on the Company. The
termination of a proceeding by judgment, order, settlement, conviction, or upon
a plea of nolo contendere or its equivalent shall not of itself create a
presumption that a Member, Manager or officer acted in such a manner as to make
him or her ineligible for indemnification.

(f) The rights to indemnification and to the advancement of expenses conferred
in this Section 3.05 shall not be exclusive of any other right which any Person
may have or hereafter acquire under any statute, this Agreement, any other
agreement, any vote of Managers or otherwise. However, no person shall be
entitled to indemnification by the Company by virtue of the fact that such
person is actually indemnified by another entity, including an insurer.

(g) The Company may maintain insurance, at its expense, to protect itself and
any Member, Manager, director, officer, employee or agent of the Company or
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise against any expense, liability or loss, whether or not
the Company would have the power to indemnify such Person against such expense,
liability or loss under the Delaware Act.

(h) The Company may, to the extent authorized from time to time by the Board of
Managers, grant rights to indemnification and to the advancement of expenses to
any person or entity not mandatorily entitled to indemnification under this
Section 3.05 and grant rights to indemnification and to the advancement of
expenses in addition to those granted in this Section 3.05 to any person or
entity mandatorily entitled to indemnification under this Section 3.05, in each
case as long as such person or entity has met the standard of conduct set forth
in Section 3.05(b).

 

17



--------------------------------------------------------------------------------

ARTICLE IV

Governance

SECTION 4.01. Board of Managers. (a) The Company shall have a board of managers
(the “Board of Managers”). The Members hereby designate the Board of Managers as
the managers (within the meaning of the Delaware Act) of the Company, with
exclusive rights and responsibilities to direct the business of the Company. The
Board of Managers shall have the power to do any and all acts necessary or
convenient to or for the furtherance of the purposes described herein, including
all powers, statutory or otherwise, possessed by managers under the laws of the
State of Delaware.

(b) The Board of Managers shall be comprised of 3 members (each, a “Manager”).
As of the date of this Agreement, the Managers shall be Jeffrey L. Bewkes,
Jonathan F. Miller and Wayne H. Pace. Thereafter, subject to Section 3.04(b),
each of the Managers shall be designated and removed at any time by the Members
holding a majority of the outstanding Membership Interests. A Manager shall hold
office until his or her successor is designated or until his or her earlier
death, resignation or removal.

(c) Any Manager may attend a meeting of the Board of Managers in person, by
telephone or any other electronic communication device. At any meeting of the
Board of Managers, the presence, in person or by proxy, of a majority of the
Managers shall constitute a quorum. A Manager entitled to vote at any meeting of
the Board of Managers may authorize another Person, including another Manager,
to act in place of that Manager by proxy. The Board of Managers may act by
written consent in lieu of a meeting in accordance with Section 18-404 of the
Delaware Act.

(d) At any meeting of the Board of Managers, any action taken by the Board of
Managers shall require the approval of a majority of the Managers present, in
person or by proxy, at such meeting. Each Manager shall be entitled to one vote.

SECTION 4.02. Officers. The officers of the Company as of the date of this
Agreement shall continue to act in such capacity. Thereafter, the Board of
Managers may from time to time appoint (and subsequently remove) individuals to
act on behalf of the Company as “officers” or “agents” of the Company within the
meaning of Section 18-407 of the Delaware Act to conduct the day-to-day
management of the Company with such general or specific authority as the Board
of Managers may specify.

SECTION 4.03. Matters Requiring Google Consent. For so long as any Google Entity
holds any Membership Interests, none of the following actions shall be taken by
the Board of Managers, the Company or any subsidiary of the Company (whether by
merger, consolidation, reorganization or otherwise) without prior Google
Consent:

(a) Distributions by the Company to Members, other than Distributions to Members
(i) in proportion to their respective Percentage Interest in the form of cash or
securities or (ii) as expressly contemplated by the Contribution Agreement or
any Definitive Agreement;

 

18



--------------------------------------------------------------------------------

(b) the Company, AOL or any AOL Entity, on the one hand, and any Member or
Affiliate of a Member, on the other hand, entering into any agreement or other
transaction except (i) as specifically contemplated in any Definitive Agreement,
(ii) as specifically contemplated in any Term Sheet Agreement, (iii) for
Distributions by the Company to Members in accordance with this Agreement,
(iv) for issuances of Equity Securities by the Company in accordance with this
Agreement, (v) for de minimis transactions in the ordinary course of business
consistent with past practice, (vi) for agreements and transactions on terms no
less favorable than could be obtained from unaffiliated third parties of the
Company on an arm’s-length basis and (vii) as expressly contemplated by the
terms of the tax matters agreement, dated the date hereof, between Time Warner
and the Company;

(c) any issuance of Equity Securities in AOL or any direct or indirect
subsidiary of the Company that has a direct or indirect interest in AOL;

(d) any amendment to, or waiver of, any provision of this Agreement or the
limited liability company agreement of AOL, if such amendment or waiver would be
adverse to the interests of the Google Entities as Members of the Company;

(e) any voluntary bankruptcy, liquidation or dissolution of any Intermediate
Subsidiary, the Company or AOL or any of their respective direct or indirect
subsidiaries, in each case if any such bankruptcy, liquidation or dissolution
would have a material adverse effect on the enforceability of any of the rights
afforded to the Google Entities (or any of them) under this Agreement;

(f) any disposition of assets outside the ordinary course of business consistent
with past practice in excess of $100,000,000 (individually or in the aggregate
in the case of a series of related dispositions) that is not for fair market
value;

(g) subject to Section 9.01, any change of legal form of the Company or AOL, if
such change of legal form would be adverse to the interests of the Google
Entities as Members of the Company; provided, however, that any change of legal
form that does not fully preserve (or that otherwise impairs or dilutes in any
way the effectiveness of ) the rights and protections afforded to the Google
Entities (or any of them) under this Agreement shall be deemed to be adverse to
the interests of the Google Entities as Members of the Company;

(h) the incurrence by the Company or any of its subsidiaries of Indebtedness
(other than TW Guarantee Obligations) if the Consolidated Leverage Ratio of the
Company exceeds 4.5 to 1, calculated as of the end of the Company’s last
complete fiscal quarter for the four fiscal quarter period then ended, on a pro
forma basis as if the incurrence of such Indebtedness, together with any other
Indebtedness incurred since the last day of the prior fiscal period, had
occurred on the last day of such four fiscal quarter period and after giving
effect to the use of proceeds of such Indebtedness (to the extent such proceeds
were used to pay down or otherwise discharge Indebtedness); provided, however,
that (x) neither the Company nor any of its direct or indirect subsidiaries
shall (i) enter into any TW Guarantee Obligation other than (A) TW Guarantee
Obligations

 

19



--------------------------------------------------------------------------------

existing as of the date of this Agreement and disclosed on Schedule D to the
Contribution Agreement, (B) guarantees of any new Time Warner Inc. commercial
paper program, subject to a maximum aggregate principal amount of Time Warner
Inc. commercial paper having the benefit of a TW Guarantee Obligation of
$5 billion, and (C) guarantees of any new, amended or modified Time Warner Inc.
bank credit facility, subject to a maximum aggregate principal amount of Time
Warner Inc. bank debt having the benefit of a TW Guarantee Obligation plus the
amount of outstanding Time Warner Inc. commercial paper having the benefit of a
TW Guarantee Obligation of $7 billion or (ii) permit the aggregate outstanding
principal amount of the Indebtedness guaranteed pursuant to such TW Guarantee
Obligations to exceed $22.6 billion and (y) with respect to the TW Guarantee
Obligations described in Item 1 of Schedule D to the Contribution Agreement, the
Company and Time Warner shall not agree to any extension of the maturity of any
of the underlying Indebtedness unless the relevant TW Guarantee Obligation is
released; or

(i) any allocation of overhead (or other costs or expenses allocated for
financial accounting purposes) of Time Warner Entities to the Company and AOL in
a manner or in proportions that are inconsistent with the ordinary course of
business consistent with past practices, unless such allocation is (i) in
connection with a transaction that is otherwise permitted under Section 4.03(b)
and such allocation complies with the requirements of Section 4.03(b)(v) or
4.03(b)(vi), as applicable, or (ii) required by a change in GAAP.

SECTION 4.04. Successor Covenants. The covenants set forth in Section 4.03
shall, upon the conversion of the Company into a corporation (the “Conversion
Successor Corporation”) pursuant to Section 9.01, be included in the certificate
of incorporation of the Conversion Successor Corporation for the benefit of the
Google Entities as stockholders thereof with the same terms set forth in
Section 4.03 except with such modifications as are necessary for such covenants
to apply to a corporation with the same effect that such covenants apply to the
Company (the “Successor Covenants”); provided, however, that the Successor
Covenants shall terminate upon a Qualified Public Offering or a Qualified
Distribution.

SECTION 4.05. Termination. Section 4.03, or the Successor Covenants, shall
terminate upon a Qualified Public Offering or a Qualified Distribution.

ARTICLE V

Capital Contributions; New Issuances; Preemptive Rights; Guarantee Fee

SECTION 5.01. Initial Capital Contributions. The limited liability company
interest issued to Time Warner under the Original Agreement is hereby canceled.
Simultaneous with such cancellation, pursuant to the Contribution Agreement,
each Initial Member has made an initial capital contribution to the Company in
exchange for the issuance by the Company of Membership Interests to each such
Initial Member as set forth on Schedule A.

 

20



--------------------------------------------------------------------------------

SECTION 5.02. New Issuances of Equity Capital. Subject to the terms of this
Agreement, the Board of Managers may determine the form, timing and terms of any
new issuance of equity capital (including Membership Interests) of the Company
to any Person and will notify the Members of such decision. Any such Person
shall be required to become a party to this Agreement as a Member, and shall
have all the rights and obligations of a Member hereunder, by executing an
Adoption Agreement in the form of Exhibit A or in such other form that is
satisfactory to the Board of Managers; provided, however, that the Google
Consent shall be required for any other form of adoption agreement that would be
adverse to the interests of the Google Entities as Members of the Company.

SECTION 5.03. Preemptive Rights. (a) Subject to Section 8.01, if the Company or
AOL proposes to issue any new Equity Securities of the Company or AOL (“Proposed
Issuance”) to any Person (including any Member), the Company shall deliver to
each Member a written notice (a “Subscription Notice”) describing the terms of
such Proposed Issuance (including a detailed description of the terms, amount
and price of the Equity Securities proposed to be issued, and other material
terms, conditions and limitations of such Proposed Issuance) at least 60
calendar days prior to the closing date of such Proposed Issuance (the
“Subscription Period”). Notwithstanding the foregoing, no Member shall be
entitled to exercise participation rights under this Section 5.03 if the
consideration for the Proposed Issuance is (i) all or substantially all of the
assets of an operating business or (ii) Equity Securities that in the aggregate
convey a majority of the ordinary voting power of an entity all or substantially
all of the assets of which are utilized in an operating business.

(b) Each Member shall have the option, exercisable at any time during the first
45 calendar days of the Subscription Period by delivering a written notice (a
“Participation Notice”) to the Company within such 45 day period, to subscribe
for any amount of such Equity Securities up to such Member’s existing Percentage
Interest of the Equity Securities proposed to be issued in the Proposed Issuance
on the same terms and conditions and subject to the same agreements and for the
same consideration, as those of the Proposed Issuance (subject to the exceptions
indicated in Sections 5.03(c) and 5.03(d)).

(c) If, subject to the last sentence of Section 5.03(a), the consideration to be
paid in the Proposed Issuance includes consideration other than cash, only the
Google Entities shall be entitled to exercise participation rights under this
Section 5.03 and may elect to pay the cash equivalent value of such non-cash
consideration for the Equity Securities. The cash equivalent value of the
non-cash consideration will be determined as follows:

(i) In the event that such non-cash consideration consists of any
publicly-traded securities, such securities shall be valued as follows: (A) if
the securities are then traded on an Eligible Exchange (or a similar national
quotation system), then the value of the securities shall be deemed to be the
VWAP of the securities on such exchange or system over the 10 trading day period
ending five trading days prior to the closing of the Proposed Issuance; and
(B) if the securities are actively traded over-the-counter, then the value of
the securities shall be deemed to be the VWAP of the securities over the 10
trading

 

21



--------------------------------------------------------------------------------

day period ending five trading days prior to the closing of the Proposed
Issuance. The Subscription Notice shall contain an estimate of the value to be
determined in accordance with the terms of this Section 5.03(c)(i), which
estimate shall be based on the same methodology described in this
Section 5.03(c)(i), except that the references to “prior to the closing of the
Proposed Issuance” shall be substituted with “prior to the date of the
Subscription Notice” (and the Subscription Notice shall clearly state that such
price is an estimate on that basis, and that any participation decisions
evidenced by Participation Notices shall be deemed to include an agreement to
participate on the basis of a value determined in accordance with this
Section 5.03(c)(i) rather than the estimate used for the Subscription Notice).

(ii) Otherwise, the value of such non-cash consideration shall be determined by
a nationally recognized investment banker or appraiser retained by the Board of
Managers of the Company.

(d) Notwithstanding anything to the contrary contained herein, (i) if the terms
and conditions of the Proposed Issuance include in any material respect any non
financial requirements which would be impracticable for a Member to satisfy,
then such Member will not be required to satisfy such terms and conditions; and
(ii) if a Member delivers a Participation Notice within the 45 day period
described in Section 5.03(b) electing to subscribe for any amount of the Equity
Securities that are the subject of the Proposed Issuance, but due to required
regulatory approvals or consents necessary to consummate the transaction such
Member cannot lawfully purchase such Equity Securities by the date specified in
the Subscription Notice, such Member and the Company shall use reasonable
efforts to obtain all regulatory approvals and consents to consummate the
closing of the purchase of the Equity Securities as soon as practicable and in
any event within one year after receipt of the Subscription Notice.

(e) Notwithstanding the foregoing, if one or more Members does not deliver a
Participation Notice to the Company within the first 45 days of the Subscription
Period, the Company may issue any such Equity Securities that are not subject to
a Participation Notice to any Person on the same terms and conditions, subject
to the same agreements and for the same consideration, as those set forth in the
Subscription Notice.

(f) This Section 5.03 shall terminate in the event of a Qualified Public
Offering or a Qualified Distribution.

SECTION 5.04. Guarantee Fee. On April 15 of each year, commencing April 15,
2007, Time Warner shall pay an annual fee to the Company equal to 0.25% of the
aggregate principal amount of outstanding Indebtedness of Time Warner or any
Affiliate of Time Warner (other than an AOL Entity) that is guaranteed by a TW
Guarantee Obligation for the 12 months ended on the immediately preceding
March 31 (which payment shall be based on a weighted average month-end aggregate
principal amount of such outstanding Indebtedness during such 12-month period).
Time Warner shall not be entitled to any additional Membership Interests or
other consideration for any such payment.

 

22



--------------------------------------------------------------------------------

ARTICLE VI

Distributions; Assets Sales

SECTION 6.01. Distributions. Subject to Section 4.03(a), Sections 18-607 and
18-804 of the Delaware Act and other applicable law, the Board of Managers may
declare Distributions to the Members in proportion to their respective
Percentage Interest, at such times as it deems appropriate, in its sole
discretion.

SECTION 6.02. Withholding. Notwithstanding anything in this Agreement to the
contrary, the Company is authorized to take any and all actions that are
necessary or appropriate to ensure that the Company satisfies any and all
withholding and tax payment obligations under Section 1441, 1442, 1445 or any
other provision of the Code or other applicable law. Without limiting the
generality of the foregoing, the Company may withhold any amount that it
determines is required by law to be withheld from Distributions to any Member.
Any such withheld amounts shall be timely paid over to the appropriate taxing
authority. Each Member will timely provide any certification or file any
agreement that is required by any taxing authority in order to avoid any
withholding obligation that would otherwise be imposed on the Company, and shall
indemnify the Company for any withholding tax liability imposed on the Company
with respect to such Member, except for any penalties or interest resulting from
the Company’s negligent failure to withhold or pay over amounts withheld.

SECTION 6.03. Asset Sales. If either the Company or AOL Transfers all or
substantially all of its assets, subject to Sections 18-607 and 18-804 of the
Delaware Act, the Board of Managers will cause the Company to make a
Distribution to the Members in proportion to their respective Percentage
Interests of the consideration received from such Transfer. Notwithstanding the
foregoing or Section 6.01 (but subject to Sections 18-607 and 18-804 of the
Delaware Act, as applicable), such Distribution to the Google Entities shall be
equal to the product of (A) the gross proceeds of such Transfer (after deduction
of expenses of sale and any amounts necessary to discharge retained liabilities
(other than any liabilities for income taxes resulting from such asset Transfer)
required to be paid out of such proceeds) and (B) the Percentage Interest of the
Google Entities.

ARTICLE VII

Transfer of Membership Interests; Tag-Along Rights; Drag-Along Rights; Sale of
AOL Audience Business

SECTION 7.01. Transfer of Membership Interests Generally. Except for a Transfer
specifically permitted by this Agreement, a Member may not, directly or
indirectly, Transfer any Membership Interests held by such Member without the
written consent of the other Members. To the fullest extent permitted by
applicable law, any purported Transfer of Membership Interests in breach of this
Agreement shall be null and void, and neither the Company nor the Members shall
recognize the same, whether for the purpose of making Distributions or
otherwise. Any Member who Transfers or attempts to Transfer any Membership
Interests except in compliance herewith shall be liable to, and

 

23



--------------------------------------------------------------------------------

shall indemnify and hold harmless, the Company and the other Members for all
costs, expenses, damages and other liabilities resulting therefrom.

SECTION 7.02. Effect of Permitted Transfer. Any Transfer of a Membership
Interest that complies with this Agreement shall be effective to assign the
right to become a Member, and, without the need for any action or consent of any
other Person, a transferee of such Membership Interest shall automatically be
admitted as a Member upon its execution of an Adoption Agreement. As a condition
to the Company’s obligation to effect a Transfer permitted hereunder, any
transferee of Membership Interests shall be required to become a party to this
Agreement as a Member, and shall have all the rights and obligations of a Member
hereunder, by executing an Adoption Agreement in the form of Exhibit A or in
such other form that is satisfactory to the Board of Managers.

SECTION 7.03. Securities Law Matters. Each Member understands that the Company
has not registered the Membership Interests under any United States Federal or
state securities or blue sky laws. No Member shall Transfer any Membership
Interest at any time if such action would constitute a violation of any United
States Federal or state securities or blue sky laws or a breach of the
conditions to any exemption from registration of the Membership Interests under
any such laws or a breach of any undertaking or agreement of a Member entered
into pursuant to such laws or in connection with obtaining an exemption
thereunder, and the Company shall not Transfer upon its books any Membership
Interests unless prior thereto the Company has received (or the Board of
Managers has waived in writing the requirement that the Company receive) an
opinion of counsel in form and substance reasonably satisfactory to the Company
that such transaction is in compliance with this Section 7.03. Any certificate
representing a Membership Interest shall bear appropriate legends restricting
the sale or other Transfer of such Membership Interest in accordance with
applicable United States Federal or state securities or blue sky laws and in
accordance with the provisions of this Agreement.

SECTION 7.04. Transfers by a Google Entity. (a) Permitted Transfers to Wholly
Owned Subsidiaries. Any Google Entity may at any time Transfer all or any part
of its Membership Interests to any Person that is (directly or indirectly)
wholly owned by Google (other than director’s qualifying shares); provided,
however, that if at any time subsequent to such Transfer any such Person ceases
to be wholly owned (directly or indirectly) by Google, then such Person shall
automatically cease to be a Member (whether for the purpose of making
Distributions or otherwise) and all Membership Interests held by such Person
shall be deemed to be automatically Transferred back to Google or such other
Google Entity that is (directly or indirectly) wholly owned by Google as may be
designated by Google.

(b) Permitted Transfer Upon Sale of Audience Business. If the Company effects an
Audience Business Transfer to any Person(s) (other than any direct or indirect
wholly-owned subsidiary of the Company), each of the Google Entities acting
together shall thereafter have the right, subject to the terms of
Section 7.04(c), to Transfer in a private placement to not more than 15
Financial Investors (provided that for purposes of determining the number of
Financial Investors, any affiliated investor entities shall be treated as a
single Financial Investor) all (but not less than all) of the Membership
Interests

 

24



--------------------------------------------------------------------------------

then held by all Google Entities. The Google Entities may provide prospective
Financial Investor transferees with the information previously delivered to the
Google Entities pursuant to Section 9.07, subject to customary confidentiality
agreements.

(c) Right of First Refusal In Favor of Time Warner Entities.

(i) Prior to consummation of any proposed Transfer contemplated in
Section 7.04(b) (a “Proposed Transfer”), each Google Entity shall make a written
offer to Transfer all (but not less than all) of such Membership Interests to
each Time Warner Entity on the same terms and conditions, subject to the same
agreements and for the same consideration, as proposed to be Transferred to such
Financial Investors in the Proposed Transfer (the “First Refusal Notice”). A
written notice delivered by Google to Time Warner shall be deemed to constitute
delivery of a First Refusal Notice to all of the Time Warner Entities. Such
First Refusal Notice must identify the proposed Financial Investor transferees.

(ii) Each Time Warner Entity (acting alone or in concert with any other Time
Warner Entity) shall have 30 calendar days from the delivery of the First
Refusal Notice to notify each Google Entity of its acceptance of such offer. If
the Time Warner Entities do not notify the Google Entities of their acceptance
in full of the offer to purchase all (but not less than all) of such Membership
Interests within such 30 day period, the Google Entities shall thereafter have
the right to Transfer such Membership Interests to such Financial Investors in
accordance with Section 7.04(b) at a cash purchase price no less than the cash
price offered to each Time Warner Entity in the First Refusal Notice and on such
other terms and conditions that are not more favorable to such Financial
Investors than those offered to each Time Warner Entity.

SECTION 7.05. Transfers by a Time Warner Entity. (a) Any Time Warner Entity may
at any time Transfer all or any part of its Membership Interests to any Person,
subject to the terms, conditions and limitations of this Agreement.

(b) Tag Along Rights of Google Entities. If a Time Warner Entity proposes to
Transfer any Membership Interests in a Tag Along Sale, any Google Entity may, at
its option, elect to exercise its rights under this Section 7.05(b).

(i) In the event of a proposed Tag Along Sale, such Time Warner Entity (or Time
Warner on its behalf) shall deliver to each Google Entity: (A) a written notice
of the terms and conditions of such Tag Along Sale (a “Tag Along Notice”) and
offer each Google Entity the opportunity to participate in such Tag Along Sale
on the same terms and conditions, subject to the same agreements and for the
same consideration, as such Time Warner Entity, (B) the purchase agreement (or
similar instrument of transfer), including all attachments and schedules, that
is the subject of such Tag Along Sale and (C) a summary of the material terms of
any other proposed contemporaneous or related commercial or similar arrangements
between any Time Warner Entity (or any Affiliate of Time Warner, other than the
Company and any direct or indirect subsidiary of the Company) and the proposed
transferee in such Tag Along Sale, subject to customary confidentiality
agreements. The consideration stated in the Tag Along Notice shall not be
conclusive to

 

25



--------------------------------------------------------------------------------

the extent that there exists any such arrangements that constitute a transfer of
value from the proposed transferee in such Tag Along Sale to the relevant Time
Warner Entity (or Affiliate). In such event, the consideration to be paid for
the Membership Interests of any Google Entity shall take into account the value
to the relevant Time Warner Entity (or Affiliate) of such arrangements (applied
pro rata based on the total number of Membership Interests outstanding), as
determined by a nationally recognized investment banker or appraiser retained by
the Board of Managers.

(ii) From the date of the delivery of all of the information described in
Section 7.05(b)(i)(B), until the date that is 30 calendar days thereafter (the
“Tag Along Election Period”), each Google Entity shall have the right,
exercisable by written notice delivered by such Google Entity to such Time
Warner Entity within such Tag Along Election Period, to request that such Time
Warner Entity include in the Tag Along Sale the number of Membership Interests
as is specified in such notice; provided, however, that if the aggregate number
of Membership Interests proposed to be sold by such Time Warner Entity and each
participating Google Entity in the Tag Along Sale exceeds the number of
Membership Interests that can be sold on the terms and conditions set forth in
the Tag Along Notice, then only the Tag Along Portion of Membership Interests
held by such Time Warner Entity and each participating Google Entity shall be
sold pursuant to the Tag Along Sale. All out of pocket costs and expenses
incurred by each Google Entity in connection with a Tag Along Sale shall be paid
by such Google Entity. In connection with any Tag Along Sale, the closing of the
sale of Membership Interests held by any Time Warner Entity and the closing of
the sale of Membership Interests held by any participating Google Entity shall
each occur on the same date.

(iii) The closing of the sale of such Membership Interests of the Time Warner
Entity (and, if applicable, the Google Entities) in the transaction described in
the Tag Along Notice must occur within 90 calendar days from the date of the Tag
Along Notice, and if such closing does not occur within such 90 day period, the
Time Warner Entity may not Transfer such Membership Interests without complying
again in full with the provisions of this Section 7.05(b), including but not
limited to delivering a new Tag Along Notice; provided, however, that the
passage of such 90-day period shall be extended to the extent necessary to
obtain all necessary regulatory approvals applicable to the Tag Along Sale and
tolled for any part thereof during which any party to the Tag Along Sale shall
be subject to a nonfinal order, decree, ruling or action relating to the receipt
of regulatory approvals applicable to the Tag Along Sale.

(iv) Notwithstanding the foregoing, any Time Warner Entity that delivers a Tag
Along Notice pursuant to this Section 7.05(b) may at any time prior to
consummation of a Tag Along Sale terminate the proposed sale and the related tag
along rights of the Google Entities.

(c) Drag Along Burden of Google Entities. If one or more Time Warner Entities
proposes to effect a Drag Along Sale, such Time Warner Entity(ies) may, at their
option, require any Google Entity holding Membership Interests to Transfer in
such Drag Along Sale its respective Drag Along Portion of the Membership
Interests then held by such Google Entity on the same terms and conditions,
subject to the same agreements and

 

26



--------------------------------------------------------------------------------

for the same consideration, as such Time Warner Entity pursuant to the terms of
this Section 7.05(c).

(i) In the event of a proposed Drag Along Sale, the Time Warner Entities that
are parties to such sale (or Time Warner on their behalf) shall provide to each
Google Entity not later than the 30th day prior to the proposed Drag Along Sale:
(A) a written notice of the terms and conditions of such Drag Along Sale (a
“Drag Along Notice”) together with a statement asserting each Google Entities’
obligation to participate in such Drag Along Sale on the same terms and
conditions, subject to the same agreements and for the same consideration, as
such Time Warner Entity, (B) the purchase agreement (or similar instrument of
transfer), including all attachments and schedules, that is the subject of such
Drag Along Sale and (C) a summary of the material terms of any other proposed
contemporaneous or related commercial or similar arrangements between any Time
Warner Entity (or any Affiliate of Time Warner, other than the Company and any
direct or indirect subsidiary of the Company) and the proposed transferee in
such Drag Along Sale, subject to customary confidentiality agreements. The
consideration stated in the Drag Along Notice shall not be conclusive to the
extent that there exists any such arrangements that constitute a transfer of
value from the proposed transferee in such Drag Along Sale to the relevant Time
Warner Entity (or Affiliate). In such event, the consideration to be paid for
the Membership Interests of any Google Entity shall take into account the value
to the relevant Time Warner Entity (or Affiliate) of such arrangements (applied
pro rata based on the total number of Membership Interests outstanding), as
determined by a nationally recognized investment banker or appraiser retained by
the Board of Managers.

(ii) Each Google Entity that receives a Drag Along Notice shall be required to
participate in the Drag Along Sale on the terms and conditions set forth in the
Drag Along Notice (subject to Section 7.05(c)(iii)); provided, however, that
notwithstanding anything to the contrary contained herein, no Google Entity
shall be subject to the provisions of this Section 7.05(c) if in the Drag Along
Sale the Google Entity: (A) is required to make any representations or
warranties in such Drag Along Sale other than as to such Google Entity’s
ownership and authority to sell, free of liens, claims and encumbrances, the
Membership Interests proposed to be sold by such Google Entity, and as to the
due authorization, execution, delivery and enforceability of the definitive
documents entered into by such Google Entity in connection with such Drag Along
Sale; (B) is required to be subject to an obligation for indemnification or
other liability that is in excess of either (I) the aggregate purchase price
that the Google Entity actually receives in such transaction or (II) the
obligation for indemnification or other liability applicable to the Time Warner
Entities in the Drag Along Sale (as appropriately adjusted for the relative
portion of the Drag Along Sale that is represented by the Drag Along Portion);
or (C) is subject to any obligations that are materially different and adverse
as compared to any Time Warner Entities in such transaction. All out of pocket
costs and expenses incurred by any Google Entity in connection with a Drag Along
Sale shall be paid by such Google Entity. In connection with any Drag Along
Sale, the closing of the sale of Membership Interests held by any Time Warner
Entity and the closing of the sale of Membership Interests held by any Google
Entity shall each occur on the same date.

 

27



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, any Time Warner Entity that delivers a Drag
Along Notice pursuant to this Section 7.05(c) may at any time prior to
consummation of a Drag Along Sale terminate the proposed sale and any
concomitant drag along obligations of the Google Entities.

(d) For the purpose of Sections 7.05(b) and 7.05(c) (and the defined terms used
therein), any Transfer of any direct or indirect equity interest in any Time
Warner Entity (other than Time Warner), or any issuance by any Time Warner
Entity (other than Time Warner) of any equity interest, shall be deemed a
Transfer by such Time Warner Entity of a pro rata portion of the Membership
Interests held by any direct or indirect subsidiary of such Time Warner Entity
that directly or indirectly holds any Membership Interests. For purposes of this
Section 7.05, a merger, consolidation, combination or similar transaction
involving a Person (other than Time Warner) shall be deemed to effect a Transfer
of the equity interests therein by the holders thereof, and any such proposed
transaction shall be deemed to be a proposed Transfer of the equity interests
therein by the holders thereof. For purposes of this Section 7.05, any transfer
of voting power or dispositive power over any equity interests shall be deemed
to be a Transfer of such equity interests.

SECTION 7.06. Company IPO; Distributions. In the event of a Qualified Public
Offering or a Qualified Distribution, the provisions of Sections 7.01, 7.04 and
7.05 shall terminate.

ARTICLE VIII

Transfers to Specified Purchasers; Buy-Out Rights and Related Matters

SECTION 8.01. Transfers to Specified Purchasers. (a) If (i) any Time Warner
Entity proposes to Transfer any Membership Interests or securities convertible
into, exchangeable for or exercisable for any Membership Interests or any other
rights to acquire any Membership Interests (an “Equity Interest”) to a Specified
Purchaser, (ii) the Company proposes to issue or Transfer any Equity Interest to
a Specified Purchaser or (iii) the Company proposes to Transfer to a Specified
Purchaser any Equity Interest in AOL or in any direct or indirect subsidiary of
the Company that holds any Equity Interest in AOL or any securities convertible
into or exercisable for such Equity Interests or any other rights to acquire any
such Equity Interests, then such Time Warner Entity or the Company, as the case
may be, shall provide written notice of the terms and conditions of such
proposal (including the proposed Transfer or issuance price) to each Google
Entity and each Google Entity shall have the right to object to any such
Transfer or issuance for a period of 30 calendar days following receipt of such
notice by providing written notice thereof to such Time Warner Entity or the
Company, as the case may be, within such 30-day period.

(b) If any Google Entity makes an objection in accordance with Section 8.01(a),
then such Time Warner Entity or the Company, as the case may be, shall not have
the right to engage in such Transfer or issuance unless, prior to such Transfer
or issuance, a Time Warner Entity purchases (or causes to be purchased) all (but
not less than all) of the Membership Interests then held by all Google Entities
at the price per

 

28



--------------------------------------------------------------------------------

Membership Interest determined in accordance with Section 8.04. The relevant
Time Warner Entity or the Company, as the case may be, shall promptly provide
written notice of any Google Entity objection (a “Specified Purchaser Notice”)
to each Member.

(c) For the purpose of this Section 8.01 (and the defined terms used herein),
any Transfer of any direct or indirect Equity Interest in any Time Warner Entity
(other than Time Warner), or any issuance by any Time Warner Entity (other than
Time Warner) of any Equity Interest, to a Specified Purchaser shall be deemed a
Transfer by such Time Warner Entity of its Membership Interests to such
Specified Purchaser. For purposes of this Section 8.01, a merger, consolidation,
combination or similar transaction involving a Person (other than Time Warner)
shall be deemed to have effected a Transfer of the equity interests therein by
the holders thereof, and any such proposed transaction shall be deemed to be a
proposed Transfer of the equity interests therein by the holders thereof. For
purposes of this Section 8.01, any transfer of voting power or dispositive power
over any equity interests shall be deemed to be a Transfer of such equity
interests.

(d) Notwithstanding the foregoing, the provisions of this Section 8.01 shall not
apply in the event of any Transfer of 100% of the outstanding Membership
Interests to any Person; provided, however, that a Time Warner Entity shall
provide written notice to each Google Entity five calendar days in advance of
the signing of any definitive agreement providing for any such Transfer to a
Specified Purchaser.

(e) This Section 8.01 shall terminate upon consummation of a Transfer of
Membership Interests by the Google Entities pursuant to Section 7.04(b).

SECTION 8.02. Time Warner Change of Control. (a) If any Person proposes to
consummate any transaction or series of transactions that will result in a
Change of Control of Time Warner in favor of any Specified Purchaser (a “Change
of Control Transaction”), then a Time Warner Entity shall provide written notice
of such proposal (a “Change of Control Notice”) to each Google Entity and each
Google Entity shall have the right to require a Time Warner Entity to purchase
(or cause to be purchased) all (but not less than all) of the Membership
Interests then held by all Google Entities in accordance with Section 8.04. In
order to exercise its rights under this Section 8.02, any such Google Entity
must deliver a written notice thereof (a “Change of Control Demand Notice”) to
each Time Warner Entity within 30 calendar days of receipt by such Google Entity
of a Change of Control Notice. For the avoidance of doubt, a Change of Control
Transaction may be consummated at any time after a Change of Control Notice is
delivered to each Google Entity pursuant to this Section 8.02.

(b) This Section 8.02 shall terminate upon consummation of a Transfer of
Membership Interests by the Google Entities pursuant to Section 7.04(b).

SECTION 8.03. Google IPO Demand Right. If any Google Entity makes an “IPO
Demand” (as such term is defined in the Google Registration Rights Agreement),
then any Time Warner Entity shall be entitled to purchase (or cause to be
purchased) all (but not less than all) of the Membership Interests then held by
all Google Entities in accordance with Section 8.04 (the “IPO Call Right”). In
order to exercise the IPO Call

 

29



--------------------------------------------------------------------------------

Right under this Section 8.03, any such Time Warner Entity must deliver a
written notice thereof (a “Company IPO Notice”) to each Google Entity at any
time after the IPO Demand and prior to the effectiveness of the registration
statement filed in connection with such IPO Demand.

SECTION 8.04. Appraisal Process, etc. In the event of the proposed purchase of
all (but not less than all) of the Membership Interests then held by all Google
Entities pursuant to Section 8.01, 8.02 or 8.03:

(a) Within five Business Days of delivery of a Specified Purchaser Notice, a
Change of Control Demand Notice or a Company IPO Notice in accordance with this
Article VIII: (i) a Time Warner Entity designated by the Time Warner Entities
(the “Time Warner Designee”) will select a nationally recognized investment
banker or appraiser (the “First Appraiser”) and (ii) a Google Entity designated
by the Google Entities (the “Google Designee”) will select a nationally
recognized investment banker or appraiser (the “Second Appraiser”). The First
Appraiser, the Second Appraiser and the Third Appraiser (as defined below) are
referred to herein individually as an “Appraiser” and collectively as the
“Appraisers.” The date when the First Appraiser and the Second Appraiser have
been identified is referred to herein as the “Start Date.” The Time Warner
Entities and the Google Entities will (and the Time Warner Entities will cause
the Company and AOL and their respective officers, representatives and
Affiliates to): (1) cooperate with any Appraisers appointed under this
Section 8.04, (2) provide the same non-public information regarding the Company
to all of the Appraisers, (3) provide to each such Appraiser the information on
Schedule B, (4) provide to each such Appraiser the information that the
Appraisers mutually agree in writing is necessary for a determination of Fair
Market Value and (5) provide to each such Appraiser any information regarding
the Company that either Appraiser reasonably requests; provided, however, that
(x) each such Appraiser must enter into a suitable confidentiality agreement,
(y) no Person shall be required to make available pursuant to clause (5) above
any information not maintained and collected by an AOL Entity in the ordinary
course of its business or to deliver information in any format not used by an
AOL Entity in the ordinary course of its business and (z) no Time Warner Entity
shall have any obligation to deliver any information regarding the Company that
has been prepared by a Time Warner Entity.

(b) Within 30 calendar days of the Start Date, the First Appraiser and the
Second Appraiser will each determine its preliminary view of the Fair Market
Value. On or prior to the 45th calendar day after the Start Date, the First
Appraiser and the Second Appraiser will each deliver to each of the Time Warner
Designee and the Google Designee its written report concerning the Fair Market
Value (the “Initial Reports”).

(i) If the higher Fair Market Value set forth in the Initial Reports determined
under this Section 8.04(b) (the “High Value”) is not more than 110% of the lower
Fair Market Value determined under this Section 8.04(b) (the “Low Value”), then
the Fair Market Value will be the average of the High Value and the Low Value.

(ii) If the High Value is more than 110% of the Low Value, then, not more than
60 calendar days after the Start Date, the First Appraiser and the Second
Appraiser

 

30



--------------------------------------------------------------------------------

will together designate another nationally recognized investment banker or
appraiser (the “Third Appraiser”), who will make a determination between the
High Value and the Low Value as to which of them is closer to the Third
Appraiser’s estimate of the Fair Market Value. The Third Appraiser’s choice
between the High Value and the Low Value (the “Third Value”) shall be the Fair
Market Value, and will be presented in the Third Appraiser’s written report (the
“Third Report”) to each of the Time Warner Entities and the Google Entities not
more than 30 calendar days after the Third Appraiser is designated.

(iii) The Time Warner Designee shall pay the fees and expenses of the First
Appraiser. The Google Designee shall pay the fees and expenses of the Second
Appraiser. The Company shall pay the reasonable fees and expenses of the Third
Appraiser. The Fair Market Value determined by the procedures outlined in this
Section 8.04(b) shall be final and binding upon the parties for purposes of the
transaction that triggered such procedures under Section 8.01, 8.02 or 8.03 (as
applicable) and may not be challenged by any party absent fraud.

(c) The relevant Time Warner Entity shall determine in its sole discretion
whether to use cash or common stock of Time Warner (or a combination of cash and
common stock of Time Warner; provided, however, that common stock shall
constitute at least 75% of any such combination) for a purchase pursuant to
Section 8.01, 8.02 or 8.03; provided, however, that such Time Warner Entity may
only elect to pay with common stock of Time Warner if the issuance of such
common stock of Time Warner is registered on an effective registration statement
filed with the Securities and Exchange Commission such that such common stock is
freely tradable by the Google Entities under the Securities Act on an Eligible
Exchange in accordance with this Article VIII. Such determination shall be made
by written notice to the Google Entities (i) in the case of Section 8.01 or
8.02, by the later of (A) three Business Days prior to the consummation of the
Transfer or issuance to a Specified Purchaser or the Change of Control
Transaction, as the case may be, that is giving rise to the purchase, and
(B) two Business Days following the final determination of Fair Market Value in
accordance with Section 8.04 and (ii) in the case of Section 8.03, within two
Business Days of the final determination of Fair Market Value in accordance with
this Section 8.04. If the relevant Time Warner Entity fails to make such
determination, the purchase price shall be payable all in cash. If the relevant
Time Warner Entity determines to pay using common stock of Time Warner, such
common stock shall be valued at the Time Warner Share Price as of the date that
is six Business Days prior to the date of the closing of such purchase.

(d) The closing of any purchase (i) under Section 8.01 or 8.02 shall occur on
the later of (A) the day of consummation of the Transfer or issuance to a
Specified Purchaser or the Change of Control Transaction, as the case may be,
that is giving rise to the purchase, and (B) 10 calendar days following final
determination of Fair Market Value (if any portion of the purchase price is
being paid in common stock of Time Warner) and three Business Days following
final determination of Fair Market Value (if the purchase price is being paid in
cash) and (ii) under Section 8.03 shall occur within 10 calendar days following
final determination of Fair Market Value (if any portion of the purchase price
is being paid in common stock of Time Warner) and three Business Days following
final determination of Fair Market Value (if the purchase price is being paid in
cash); provided,

 

31



--------------------------------------------------------------------------------

however, that if the purchase price is being paid with a combination of cash and
common stock, the closing of the purchase shall be bifurcated so that the
respective closing dates for the cash and common stock portions of the purchase
price, and the transfer of a pro rata portion of the total number of Google
Membership Interests being sold, occur in accordance with the applicable time
periods set forth above. At the closing, each Google Entity shall transfer the
requisite number of its Membership Interests to the relevant Time Warner Entity
or its designees, and the relevant Time Warner Entity shall (1) deliver to each
Google Entity the requisite number of duly authorized, fully paid and
nonassessable shares of common stock of Time Warner that have been registered
pursuant to a registration statement that has been declared effective under the
Securities Act (the “Registration Statement”) and which are freely tradable on
an Eligible Exchange and Time Warner and the relevant Time Warner Entity shall
make to each of the Google Entities the representations and warranties set forth
on Exhibit B and (2) make (or cause to be made) the requisite cash payment to
each Google Entity. Notwithstanding anything to the contrary in this Agreement,
if the relevant Time Warner Entity has determined to use common stock of Time
Warner for a purchase pursuant to Section 8.01, 8.02 or 8.03, but the closing of
such purchase does not occur by the last day of the applicable period set forth
in this Section 8.04(d) (the “Payment Date”), then on the Payment Date the
relevant Time Warner Entity shall pay cash for such Membership Interests.

(e) The relevant Time Warner Entity shall pay (or cause to be paid) (i) all
customary expenses in connection with the preparation, filing and declaration of
effectiveness of the Registration Statement (including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements for counsel to the Time Warner Entities, blue sky fees
and expenses, and expenses of any regular or special audits incident to or
required by any such registration) and (ii) all out of pocket expenses incurred
by the Google Entities (including reasonable fees and disbursements for one
special counsel for the Google Entities, reasonable brokerage and underwriting
fees or commissions and market rate hedging costs, but excluding any taxes)
associated with the sale and hedging by any Google Entity of the common stock of
Time Warner received pursuant to this Section 8.04 in an amount not to exceed
(A) the lesser of (x) $10,000,000 and (y) 1.0% of the Time Warner Share Price
multiplied by the number of shares of common stock of Time Warner received
pursuant to this Section 8.04 or (B) if the Google Entity sells or hedges less
than all of the common stock of Time Warner received pursuant to this
Section 8.04, the pro rata portion of the amount determined pursuant to clause
(A).

(f) In the event of a proposed purchase pursuant to Section 8.01 or 8.02, at any
time prior to the consummation thereof the proposed Transfer or issuance to a
Specified Purchaser or the Change of Control Transaction, as the case may be,
that is giving rise to the purchase may be terminated without liability to any
Google Entity, whereupon the related purchase rights and obligations under
Section 8.01 or 8.02 shall terminate with respect to such transaction, but such
related purchase rights shall continue to apply with respect to any future
transactions. At any time prior to delivery of a Company IPO Notice, the Google
Entities may withdraw their request for registration prior to the effectiveness
of the registration statement filed in connection with such IPO Demand without
liability to any Time Warner Entity, whereupon the related purchase rights and

 

32



--------------------------------------------------------------------------------

obligations under Section 8.03 shall terminate with respect to such IPO Demand,
but such related purchase rights shall continue to apply with respect to any
future IPO Demand.

SECTION 8.05. Company IPO; Distributions. The provisions of this Article VIII
(other than this Section 8.05) shall terminate immediately prior to a Qualified
Public Offering or Qualified Distribution.

ARTICLE IX

Certain Other Matters

SECTION 9.01. Conversion of the Company to a Corporation. Without the need for
any action or consent of any Member, the Board of Managers shall have the right
to authorize the conversion of the legal form of the Company to a corporation in
accordance with Section 18-216 of the Delaware Act in the event of a
(a) Qualified Public Offering or (b) Qualified Distribution. In connection with
any such Qualified Public Offering or Qualified Distribution, the Members will
be entitled to receive common stock of the Company in exchange for their
Membership Interests in the same proportions as their respective Membership
Interests immediately prior to such Qualified Public Offering or Qualified
Distribution. The Members and the Company intend any conversion of the Company
to a corporation under the Delaware Act to qualify as a reorganization under
Section 368(a)(1)(F) of the Code. Neither the Company nor any Member shall take
any position inconsistent with such characterization on any return or filing or
otherwise with any taxing authority unless otherwise required by applicable law.

SECTION 9.02. Sale of AOL. If the Company Transfers to any unaffiliated Person
100% of its Equity Interests in AOL (provided that such Transfer is in
compliance with the requirements of this Agreement), Sections 4.03(b), 4.03(c),
4.03(d), 4.03(e), 4.03(g), 5.03, 7.04(b), 8.01(a)(iii) and 9.07 (but not
Section 6.03), to the extent applicable to AOL, shall become void and have no
effect with respect to AOL.

SECTION 9.03. Dissolution. The Company shall dissolve upon the first to occur of
the following: (a) subject to Section 3.04(b) and to any applicable Google
Consent requirements of Section 4.03(e), the approval of the Members then
holding a majority of the outstanding Membership Interests to dissolve the
Company; (b) at any time there are no Members unless the Company is continued
without dissolution in accordance with the Delaware Act; and (c) the entry of a
decree of dissolution under Section 18-802 of the Delaware Act. The Company
shall terminate when all its assets, after payment of or due provision for all
debts, liabilities and obligations of the Company, shall have been distributed
to the Members in the manner provided for in Article VI and the Certificate of
Formation shall have been canceled in the manner required by the Delaware Act.

SECTION 9.04. Liquidation. (a) Subject to the applicable Google Consent
requirements of Section 4.03(e), following dissolution pursuant to Section 9.03,
all the business and affairs of the Company shall be liquidated and wound up.
The Board of Managers shall act as liquidating trustee and wind up the affairs
of the Company pursuant to this Agreement.

 

33



--------------------------------------------------------------------------------

(b) The proceeds of the liquidation of the Company will be distributed
(i) first, to creditors of the Company (including Members who are creditors), to
the extent otherwise permitted by law in satisfaction of all the Company’s debts
and liabilities (whether by payment or by making reasonable provision for
payment thereof), and (ii) second, to each Member in accordance with the
principles of Section 6.03.

SECTION 9.05. Resignation. Other than by Transferring in accordance with this
Agreement all its Membership Interests, a Member may not resign from the
Company.

SECTION 9.06. Tax Matters. It is the intention of the Members that the Company
be treated as a corporation for U.S. tax purposes. The Company shall make a
timely election to classify the Company as a corporation for U.S. Federal income
tax purposes in accordance with the provisions of Treasury Regulation
Section 301.7701-3, effective no later than the date hereof. Neither the Company
nor any Member shall take any position inconsistent with treating the Company as
a corporation for United States Federal, state and local income tax purposes
unless otherwise required by applicable law.

SECTION 9.07. Google Information Rights. (a) Quarterly Financial Statements. The
Company shall deliver to each Google Entity, within 60 calendar days after the
end of each quarterly fiscal period in each fiscal year of the Company (other
than the last quarterly fiscal period of each such fiscal year):

(i) an unaudited balance sheet as at the end of such quarter; and

(ii) an unaudited income statement and statement of cash flows for such quarter
and fiscal year to date;

for the Company and its subsidiaries (on a consolidated basis), excluding
footnotes thereto, setting forth in each case, in comparative form, the
financial statement for the corresponding period in the previous fiscal year
(provided that such comparative financial statements need only be included for
the quarterly periods beginning after January 1, 2006), all prepared in
accordance with GAAP (applicable to non-public companies) consistently applied
and Time Warner’s published accounting policies, subject to changes resulting
from normal year-end adjustments (that are not expected to be material in amount
or significance).

(b) Annual Financial Statements. The Company shall deliver to each Google
Entity, within 90 days after the end of each fiscal year of the Company:

(i) an unaudited balance sheet as at the end of such year; and

(ii) an unaudited income statement and statement of cash flows for such year;

for the Company and its subsidiaries (on a consolidated basis), including any
footnotes thereto, prepared in accordance with GAAP (applicable to non-public
companies)

 

34



--------------------------------------------------------------------------------

consistently applied and Time Warner’s published accounting policies (except as
otherwise disclosed in the footnotes).

(c) Reconciliation Reports. The Company shall deliver to each Google Entity,
simultaneously with the delivery of the financial statements described in
Sections 9.07(a) and 9.07(b), a report that reconciles the information contained
in such financial statements to the segment disclosures relating to the
Company’s operations that Time Warner reports in its filings with the Securities
and Exchange Commission on Forms 10-K and 10-Q.

(d) Summary Financial Projections. The Company shall deliver to each Google
Entity, as soon as practicable, but in any event when provided to the board of
directors of Time Warner or the Board of Managers of the Company, the summary
financial projections of the Company (and AOL) that are included in the annual
operating or business plan presented to the board of directors of Time Warner or
the Board of Managers of the Company, for (at least) the next fiscal year and,
as soon as presented to the board of directors of Time Warner or the Board of
Managers of the Company, any revised summary financial projections of the
Company (and AOL) and, if applicable, any versions of such financial projections
that are approved by the board of directors of Time Warner or the Board of
Managers of the Company if different from those presented to the board of
directors of Time Warner or the Company that have previously been furnished to
the Google Entities.

(e) Affiliate Transactions. The Company shall deliver to each Google Entity,
within 90 days after the end of each fiscal year of the Company, an annual
report summarizing the value of any transaction or agreement (or related series
of transactions or agreements) described under Section 4.03(b)(vi) the value of
which exceeds $5,000,000.

(f) Company IPO; Distributions. The provisions of this Section 9.07 shall
terminate upon a Qualified Public Offering or a Qualified Distribution.

(g) Inspection Rights. Each Google Entity or its duly authorized representatives
shall have the right, during normal business hours and upon seven Business Days
prior written notice to the Company, to inspect and copy the Company’s books and
records at the requesting Google Entity’s expense; provided that (i) the Company
shall not be required to make available materials that the Company reasonably
determines would, if made available, pose a material competitive risk to the
Company if disclosed to such Google Entity; provided that the Company delivers a
written certification of such determination to the requesting Google Entity
together with a general description of the nature of the materials withheld and
the nature of the competitive risk; and (ii) such inspection may be requested by
a Google Entity only for the purpose of determining compliance with the terms of
this Agreement.

(h) Limitation on Other Rights. The rights of the Google Entities under this
Section 9.07 are to the exclusion of any other rights to information that may be
available to the Google Entities under the Delaware Act (including pursuant to

 

35



--------------------------------------------------------------------------------

Section 18-305 of the Delaware Act) or common law in their capacities as Members
of the Company.

(i) Transfer of Information Rights to Financial Investors. Notwithstanding any
other provision of this Section 9.07, Financial Investors that are Transferred
Membership Interests pursuant to Section 7.04(b) shall be entitled to delivery
of information under this Section 9.07; provided, that only Financial Investors
that are Transferred 20% or more of the Membership Interests then held by all
Google Entities pursuant to Section 7.04(b) shall be entitled to delivery of
information under Section 9.07(d) and 9.07(e) or inspection rights under
Section 9.07(g) (for the avoidance of doubt, no other Financial Investor
described under Section 7.04(b) shall be entitled to delivery of such
information or such inspection rights, as applicable, whether by virtue of its
status as a Member or otherwise).

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or otherwise delivered by
hand or by messenger addressed:

(a) if given to the Company, to the following address (and fax number):

AOL Holdings LLC c/o AOL LLC

22000 AOL Way

Dulles, VA 20166

Attention: General Counsel

                SVP Mergers and Acquisitions

Fax: (703) 265-1105

(b) if given to any Member, to the person and at the address (and, if
applicable, fax number) set forth opposite its name on Schedule A, or at such
other address (and, if applicable, fax number) as such Member may hereafter
designate by written notice to the Company.

All such notices shall be deemed to have been delivered and given for all
purposes (i) on the delivery date if delivered by confirmed facsimile, (ii) on
the delivery date if delivered personally to the party to whom the same is
directed, (iii) one (1) business day after deposit with a commercial overnight
carrier, with written verification of receipt, or (iv) five (5) business days
after the mailing date, whether or not actually received, if sent by U.S. mail,
return receipt requested, postage and charges prepaid, or any other means of
rapid mail delivery for which a receipt is available addressed to the receiving
party as specified on the signature page of this Agreement. Changes of the
person to receive

 

36



--------------------------------------------------------------------------------

notices or the place of notification shall be effectuated pursuant to a notice
given under this Section 10.01.

SECTION 10.02. Failure to Pursue Remedies. The failure of any party to seek
redress for breach of, or to insist upon the strict performance of, any
provision of this Agreement shall not prevent a subsequent act, which would have
originally constituted a breach, from having the effect of an original breach.

SECTION 10.03. Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise.

SECTION 10.04. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of all the parties hereto and their successors and assigns,
and their legal representatives. No Member may assign this Agreement or any of
its rights, interests or obligations in connection with a Transfer of Membership
Interests hereunder except to the extent such rights, interests and obligations
relate to Membership Interests and the Transfer of such Membership Interests is
provided for or contemplated herein. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than the Members or their
respective permitted successors or assigns or, to the extent provided by this
Agreement, the Members’ respective Affiliates, any rights or remedies under or
by reason of this Agreement.

SECTION 10.05. Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

SECTION 10.06. Severability. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

SECTION 10.07. Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All counterparts shall be construed together and shall constitute one
instrument.

SECTION 10.08. Entire Agreement. This Agreement (and the Definitive Agreements,
Google Registration Rights Agreement, Letter Agreement and Contribution
Agreement) constitutes the entire agreement among the parties hereto pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

SECTION 10.09. Governing Law. This Agreement and the rights of the parties
hereto shall be interpreted in accordance with the laws of the State of
Delaware, and

 

37



--------------------------------------------------------------------------------

all rights and remedies shall be governed by such laws without regard to
principles of conflict of laws. In the event of a conflict between any provision
of this Agreement and any non-mandatory provision of the Delaware Act, the
provisions of this Agreement shall control and take precedence. To the fullest
extent permitted by applicable law, each of the parties hereto irrevocably
agrees that any legal action or proceeding arising out of this Agreement shall
be brought only in the state or United States Federal courts located in the
State of Delaware. Each party hereto irrevocably consents to the service of
process outside the territorial jurisdiction of such courts in any such action
or proceeding by the mailing of such documents by registered United States mail,
postage prepaid, if to the Company, to the address of its principal place of
business, and if to any Member, to the respective address for such Member set
forth on Schedule A.

SECTION 10.10. Confidentiality. Each Member expressly acknowledges that such
Member may receive confidential and proprietary information relating to the
Company (including pursuant to Section 9.07), including information relating to
the Company’s financial condition and business plans, and that the disclosure of
such confidential information to a third party would cause irreparable injury to
the Company. Except with the prior written consent of the Company, no Member
shall disclose any such information to a third party (other than (i) on a “need
to know” basis to any Affiliate or any employee, agent, representative or
contractor of such Member or its Affiliates or (ii) in connection with any
disclosure made to a prospective Financial Investor transferee in accordance
with Section 7.04(b) (each of whom shall agree to maintain the confidentiality
of such information)), and each Member shall use reasonable efforts to preserve
the confidentiality of such information. The obligations of a Member under this
Section 10.10 shall survive the termination of this Agreement or cessation of a
Member’s status as a Member for a period of five years. Information exchanged
between Members shall be non-confidential unless exchanged pursuant to a
separate confidentiality agreement executed between such Members.
Notwithstanding the foregoing, a Member shall not be bound by the
confidentiality obligations in this Section 10.10 with respect to any
information that is currently or becomes: (a) required to be disclosed by such
Member pursuant to applicable law, including federal or state securities laws,
or a domestic national securities exchange rule (but in each case only to the
extent of such requirement); (b) required to be disclosed in order to protect
such Member’s interest in the Company or enforce such Member’s rights under this
Agreement (but in each case only to the extent of such requirement and only
after consultation with the Company); (c) publicly known or available in the
absence of any improper or unlawful action on the part of such Member; (d) known
or available to such Member via legitimate means other than through or on behalf
of the Company or the other Members.

SECTION 10.11. Amendments. Subject to the applicable Google Consent requirements
of Section 4.03(d), this Agreement may be amended or waived from time to time by
an instrument in writing signed by the Members holding a majority of the
outstanding Membership Interests; provided that the Google Consent will also be
required to effect any amendment or waiver of the provisions set forth in
Section 4.03 or this Section 10.11.

 

38



--------------------------------------------------------------------------------

SECTION 10.12. Absence of Presumption. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement and, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by such parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated above.

 

 

TIME WARNER INC.

by        

Name:

 

Title:

 

 

TW AOL HOLDINGS INC.

by        

Name:

 

Title:

 

 

GOOGLE INC.

by        

Name:

 

Title:

 

 

AOL LLC

by        

Name:

 

Title:

 

40



--------------------------------------------------------------------------------

SCHEDULE A

Members, Percentage Interests and Membership Interests

 

Name

   Percentage Interest   Membership Interests

Time Warner Inc.

One Time Warner Center

New York, NY 10019

Attention: General Counsel

                SVP Mergers and Acquisitions

Fax: (212) 484-7167

     2.5%     2.5

TW AOL Holdings Inc.

c/o Time Warner Inc.

New York, NY 10019

Attention: General Counsel

                SVP Mergers and Acquisitions

Fax: (212) 484-7167

   92.5%   92.5

Google Inc.

1600 Amphitheatre Parkway

Mountain View, CA 94043

Attention: General Counsel

Fax: 650-963-3257

        5%        5

 

41



--------------------------------------------------------------------------------

EXHIBIT A

Form of Adoption Agreement

This ADOPTION AGREEMENT (this “Adoption Agreement”) is executed pursuant to the
terms of the Limited Liability Company Agreement of AOL Holdings LLC (the
“Company”) dated as of [ ], 2006, a copy of which is attached hereto and is
incorporated herein by reference (the “LLC Agreement”), by the undersigned (the
“Additional Member”). By execution and delivery of this Adoption Agreement, the
Additional Member agrees as follows:

SECTION 1. Acknowledgment. The Additional Member acknowledges that such
Additional Member is acquiring Membership Interests (as defined in the LLC
Agreement) in the Company subject to the terms and conditions of the
LLC Agreement.

SECTION 2. Agreement. The Additional Member (a) agrees that all Membership
Interests in the Company acquired by such Additional Member shall be bound by
and subject to the terms of the LLC Agreement and (b) hereby adopts the
LLC Agreement with the same force and effect as if it were originally a party
thereto.

SECTION 3. Notice. Any notice required to be provided by the LLC Agreement shall
be given to the Additional Member at the address listed beside such Additional
Member’s signature below.

SECTION 4. Governing Law. This Adoption Agreement and the rights of the parties
hereto shall be interpreted in accordance with the laws of the State of
Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflict of laws.

Executed and dated this         day of                         .

Additional Member:

 

___________________________________________

Address for Notices:

_________________________________

_________________________________



--------------------------------------------------------------------------------

EXHIBIT B

[Representations and Warranties]

(a) The common stock of Time Warner issued to the Google Entities (the “TW
Common Stock”) is validly issued, fully paid and nonassessable.

(b) The TW Common Stock is free of any liens or encumbrances, other than any
liens or encumbrances created by or imposed upon the Google Entities.

(c) All corporate action on the part of the Time Warner and its directors,
officers and stockholders necessary for the authorization, sale, issuance and
delivery of the TW Common Stock has been taken.

(d) A registration statement (the “Registration Statement”) in respect of the TW
Common Stock has been filed with the Securities and Exchange Commission (the
“Commission”) and declared effective by the Commission; and no stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceeding for that purpose has been initiated or threatened by the
Commission. The Registration Statement, and the prospectus contained therein,
conform in all material respects to the requirements of the Securities Act of
1933 and the rules and regulations of the Commission thereunder and do not, as
of the effective date, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing by the Google
Entities.